         Case 8:15-cv-01356-TDC Document 697 Filed 10/09/18 Page 1 of 4



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

CLAUDIO DE SIMONE, et al.,                )
                                          )
      Plaintiffs/Counterclaim Defendants, )
                                          )
v.                                        )           Case No.: 8:15-cv-01356 (TDC)
                                          )
VSL PHARMACEUTICALS, et al.,              )
                                          )
      Defendants/Counterclaim Plaintiffs. )
___________________________________ )

                 JOINDER OF ALFASIGMA USA, INC.
        IN MOTION IN LIMINE OF LEADIANT BIOSCIENCES, INC.
TO PRECLUDE PLAINTIFFS’ EXPERT TESTIMONY OF LANHAM ACT DAMAGES

       Defendant/Counterclaim-Plaintiff Alfasigma USA, Inc. (“Alfasigma”) by its counsel,

pursuant to this Court’s Order of March 22, 2018 (ECF No. 560), and Rule 104 of the Federal Rules

of Evidence, hereby respectfully joins in that portion of the motion filed today by Leadiant

Biosciences, Inc. (“Leadiant”) styled in part as a Motion In Limine to preclude ExeGi Pharma LLC

(“ExeGi”) from introducing any new evidence or argument of Lanham Act damages (ECF No.

694). Alfasigma respectfully joins in that motion to the extent of moving to exclude testimony of

Plaintiff’s damages expert, H. Bryan Callahan.

       The complete grounds for this motion are set forth in Section II of the memorandum of law

in support of Leadiant’s Motion. For the reasons set forth therein, Plaintiffs should respectfully be

precluded from introducing evidence of Lanham Act damages through expert testimony.




                                                 1
        Case 8:15-cv-01356-TDC Document 697 Filed 10/09/18 Page 2 of 4



Dated: October 9, 2018
                              Respectfully submitted,

                                      /s/
                              Mark A. Weissman (admitted pro hac vice)
                              Lydia Ferrarese (admitted pro hac vice)
                              Brian Carr (admitted pro hac vice)
                              Herzfeld & Rubin, P.C.
                              125 Broad Street
                              New York, New York 10004
                              (212) 471-8500
                              lferrarese@herzfeld-rubin.com
                              mweissman@herzfeld-rubin.com

                              Robert S. Brennen (04499)
                              MILES & STOCKBRIDGE, P.C.
                              100 Light Street
                              Baltimore, MD 21202
                              (410) 727-6464
                              rbrennen@milesstockbridge.com

                              Attorneys for Alfasigma USA, Inc.




                                        2
        Case 8:15-cv-01356-TDC Document 697 Filed 10/09/18 Page 3 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify and acknowledge that on this 9th day of October, 2018, I caused a copy

of the foregoing Joinder to be filed with the Court’s ECF system, and to be served by email to

the following:

                                     Jeremy W. Schulman
                                      Jeffrey Gavenman
                          SCHULMAN BHATTACHARYA, LLC
                             7500 Old Georgetown Rd., Suite 901
                                     Bethesda, MD 20814
                                 jschulman@schulmanbh.com
                               kbhattacharya@schulmanbh.com
                                jgavenman@schulmanbh.com
                   Counsel for Claudio De Simone and ExeGi Pharma, LLC

                                      Shari Ross Lahlou
                                        Astor Heaven
                               CROWELL AND MORING LLP
                                 1001 Pennsylvania Ave NW
                                   Washington, DC 20004
                                    slahlou@crowell.com
                                   aheaven@crowell.com
                                Counsel for Danisco USA, Inc.

                                       Charles S. Fax
                                 Liesel Johanna Schopler
                      RIFKIN LIVINGSTON LEVITAN & SILVER, LLC
                            7979 Old Georgetown Rd., Suite 400
                                   Bethesda, MD 20814
                                      cfax@rwlls.com
                                    lschopler@rlls.com
                           Counsel for Leadiant Biosciences, Inc.

                                      Robert S. Brennen
                               MILES & STOCKBRIDGE, P.C.
                                       100 Light Street
                                    Baltimore, MD 21202
                               rbrennen@milesstockbridge.com
                              Co-counsel for Alfasigma USA, Inc.

                                       Brian Cashmere
                               (bcashmere@williamsmullen.com

                                                3
Case 8:15-cv-01356-TDC Document 697 Filed 10/09/18 Page 4 of 4



                    WILLIAMS MULLEN, P.C.
                 8300 Greensboro Drive, Suite 1100
                      McLean, Virginia 22102

              Douglas M. Nabhan, Esq. (VSB #24078)
              Turner A. Broughton, Esq. (VSB #42627)
               Harold E. Johnson, Esq. (VSB # 65591)
              Andrew O. Mathews, Esq. (VSB #77068)
                      WILLIAMS MULLEN
                            PO Box 1320
                    Richmond, VA 23218-1320
                    Telephone: (804) 420-6000
                     Facsimile: (804) 420-6507
                   dnabhan@williamsmullen.com
                 tbroughton@williamsmullen.com
                  hjohnson@williamsmullen.com
                  amathews@williamsmullen.com

                      Brian L. Schwalb, Esq.
                      Calvin R. Nelson, Esq.
                         VENABLE LLP
                  600 Massachusetts Avenue, NW
                      Washington, DC 20001
                     Telephone: 202.344.4356
                     Facsimile: 202.344.8300
                     blschwalb@venable.com
                      crnelson@Venable.com

               Counsel for VSL Pharmaceuticals, Inc.


                                     /s/ Mark A. Weissman
                                     Mark A. Weissman
                                     Herzfeld & Rubin, P.C.




                                4
